DETAILED ACTION
This communication is in response to the claims filed on 08/30/2019. 
Application No: 16/557,246.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below: 
A method implemented by one or more data processing apparatus, the method comprising: 
receiving sensor data generated by a sensor system of a vehicle that characterizes an environment in a vicinity of the vehicle as of a current time point, wherein the sensor data comprises a plurality of sensor samples characterizing the environment that were each captured at different time points;
 processing a network input comprising the sensor data using a neural network to generate an occupancy prediction output for a region of the environment, wherein:
 the occupancy prediction output characterizes, for one or more future intervals of time after the current time point, a respective likelihood that the region of the environment will be occupied by an agent in the environment during the future interval of time; and 
the network input is provided to an input layer of the neural network, and the occupancy prediction output for the region of the environment is output by an output layer of the neural network; and 
providing the occupancy prediction output to a planning system of the vehicle to generate planning decisions that plan a future trajectory of the vehicle.


 The representative claim 18 distinguish features are underlined and summarized below:
 
A system comprising:
one or more computers; and
one or more storage devices communicatively coupled to the one or more computers,
 	wherein the one or more storage devices store instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising:
receiving sensor data generated by a sensor system of a vehicle that characterizes an environment in a vicinity of the vehicle as of a current time point, 
wherein the sensor data comprises a plurality of sensor samples characterizing the environment that were each captured at different time points; 
processing a network input comprising the sensor data using a neural network to generate an occupancy prediction output for a region of the environment, 
wherein: the occupancy prediction output characterizes, for one or more future intervals of time after the current time point, a respective likelihood that the region of the environment will be occupied by an agent in the environment during the future interval of time; and 
the network input is provided to an input layer of the neural network, and the occupancy prediction output for the region of the environment is output by an output layer of the neural network; and 
providing the occupancy prediction output to a planning system of the vehicle to generate planning decisions that plan a future trajectory of the vehicle.


The representative claim 19 distinguish features are underlined and summarized below: 
 One or more non-transitory computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: 
receiving sensor data generated by a sensor system of a vehicle that characterizes an environment in a vicinity of the vehicle as of a current time point,
 wherein the sensor data comprises a plurality of sensor samples characterizing the environment that were each captured at different time points;
 processing a network input comprising the sensor data using a neural network to generate an occupancy prediction output for a region of the environment, 
wherein: the occupancy prediction output characterizes, for one or more future intervals of time after the current time point, a respective likelihood that the region of the environment will be occupied by an agent in the environment during the future interval of time; and
 the network input is provided to an input layer of the neural network, and the occupancy prediction output for the region of the environment is output by an output layer of the 
 neural network; and
 providing the occupancy prediction output to a planning system of the vehicle to generate planning decisions that plan a future trajectory of the vehicle.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 18 and 19 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Kobilarov, MOHAJERIN and Breed teaches following:
Kobilarov (US 11126180 B1 ) teaches techniques for predicting occluded regions along a trajectory in an environment, a probability of occupancy associated with the predicted occluded regions, and controlling a vehicle to minimize occlusions and/or probabilities of occupancy. A vehicle may capture sensor data. Portions of an environment may be occluded by an object and may not be represented in the sensor data, and may be referred to as occluded regions. A candidate trajectory can be received and vehicle motion can be simulated to determine predicted occluded regions associated with the candidate trajectory. Data representing a predicted environment can be input to a machine learned model that can output information associated with the predicted occluded regions, such as a probability that the region is occupied by a vehicle or a pedestrian, for example. The candidate trajectory can be evaluated based on such probabilities, and the vehicle can be controlled based on the candidate trajectory. 

MOHAJERIN (US 20200148215 A1) teaches methods and systems for generating a predicted occupancy grid map (OGM) over at least one future time step. The system include a first encoder for extracting OGM features from an input OGM in a current time step. The system also includes a recurrent neural network for generating a corrective term from at least the OGM features, wherein the corrective term represents predicted change to the input OGM, and wherein the corrective term is applied to the input OGM to generate a corrected OGM. The corrected OGM represents features corresponding to occupancy of the environment in a first future time step. The system also includes a classifier for converting the corrected OGM to the predicted OGM for the first future time step. The predicted OGM is fed back as input for performing generating a predicted OGM for a second future time step.

Breed (US 20080167821 A1) teaches system for preventing vehicle accidents at intersections includes a positioning system arranged in a vehicle for determining the absolute position thereof, a memory unit within the vehicle for storing data relating to edges of at least one lane of the roadway on which the vehicle may travel and the edges of at least one intersecting lane at an intersection, a receiver arranged in the vehicle for receiving position information about another vehicle in an intersecting lane, a processor coupled to the positioning system, the receiver and the memory unit for predicting a collision between the vehicles based on the position and optionally speed thereof and optionally map data, and a reactive component or system arranged in one or both vehicles and coupled to the processor. The component or system is arranged to initiate an action or change its operation if a collision is predicted.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
processing a network input comprising the sensor data using a neural network to generate an occupancy prediction output for a region of the environment, wherein:
 the occupancy prediction output characterizes, for one or more future intervals of time after the current time point, a respective likelihood that the region of the environment will be occupied by an agent in the environment during the future interval of time; and 
the network input is provided to an input layer of the neural network, and the occupancy prediction output for the region of the environment is output by an output layer of the neural network; and 
providing the occupancy prediction output to a planning system of the vehicle to generate planning decisions that plan a future trajectory of the vehicle.

Kobilarov teaches techniques for predicting occluded regions along a trajectory in an environment, a probability of occupancy associated with the predicted occluded regions, and controlling a vehicle to minimize occlusions and/or probabilities of occupancy.; However Kobilarov failed to teach one or more limitations including,
processing a network input comprising the sensor data using a neural network to generate an occupancy prediction output for a region of the environment, wherein:
 the occupancy prediction output characterizes, for one or more future intervals of time after the current time point, a respective likelihood that the region of the environment will be occupied by an agent in the environment during the future interval of time; and 
the network input is provided to an input layer of the neural network, and the occupancy prediction output for the region of the environment is output by an output layer of the neural network; and 
providing the occupancy prediction output to a planning system of the vehicle to generate planning decisions that plan a future trajectory of the vehicle.

	MOHAJERIN and Breed alone or combined failed to cure the deficiency of Kobilarov.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims. 

The present invention provides an improved method for generating a future occupancy prediction for a region of an environment. Further, the occupancy prediction neural network described can process sensor data (e.g., camera data, radar data, lidar data, or some combination of these) and road graph data to directly predict whether a target region of the environment will be occupied by an agent in a future time interval. In contrast, a conventional occupancy prediction system may predict whether a target region of the environment will be occupied by an agent in a future time interval by performing the intermediate steps of localizing and tracking each agent in the environment. The conventional system may use the localization and tracking data to determine the current position and velocity of each other agent, and then use this data to predict if and when the other agents will occupy the target region in the future. However, localizing and tracking an agent may be challenging and error prone, particularly when the agent is beyond the effective range of the surveying sensors (e.g., lidar and radar sensors, or other sensors that provide 3-D spatial localization data) of the vehicle. The error and uncertainty inherent in localizing and tracking an agent may propagate through the computations performed by the conventional occupancy prediction system and result in the future occupancy prediction for the target region being inaccurate. Therefore, by processing the sensor data to directly predict the future occupancy of the target region without explicitly localizing and tracking each agent in the environment, the occupancy prediction neural network described in this specification may generate more accurate occupancy prediction outputs than some conventional occupancy prediction systems. A planning system that plans the future trajectory of a vehicle can use the occupancy prediction outputs generated by the occupancy prediction neural network to select actions that cause the vehicle to operate more efficiently, safely, and comfortably. 

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645